



Exhibit 10.8
AMENDMENT TO OFFICER AGREEMENT






THIS AMENDMENT TO OFFICER AGREEMENT is made and entered into as of this 17th day
of November, 2016, by and between Delta Natural Gas Company, Inc., a Kentucky
corporation (hereinafter referred to as “Delta” or “Company”), and Brian S.
Ramsey (hereinafter referred to as “Officer”).




W I T N E S S E T H :




WHEREAS, Company and Officer entered into an Officer Agreement on November 20,
2008 (“Original Agreement”), in connection with payments by the Company to the
Officer in the event of a change in control of Company; and
    
WHEREAS, any payments of deferred compensation under the Original Agreement are
unvested; and


WHEREAS, the parties having determined that certain provisions of the Original
Agreement fail to meet the requirements of Section 409A of the Internal Revenue
Code and that an amendment is necessary to bring the Original Agreement into
compliance;


NOW, THEREFORE, the parties agree that the Original Agreement is hereby amended
as follows:


(1)    Section 2, the definition of Change in Control, is amended in its
entirety as follows:


2.    CHANGE IN CONTROL. For the purpose of this Agreement, a “Change in
Control” shall mean:


(a)    any one person, or more than one person acting as a group, acquires
ownership of stock of the Company that, together with stock held by such person
or group, constitutes more than 50% of the total fair market value or total
voting power of the stock of the Company;


(b)    any one person, or more than one person acting as a group, acquires (or
has acquired during the 12-month period ending on the date of the most recent
stock acquisition by such person or persons) ownership of the stock of the
Company possessing 30% or more of the total voting power of the stock of the
Company;


(c)    a majority of the members of the Company’s Board of Directors is replaced
during any 12-month period by directors whose appointment or election is not
endorsed by a majority of the members of the Company’s Board of Directors prior
to the date of the appointment or election; or


(d)    any one person, or more than one person acting as a group, acquires (or
has acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) assets of the Company that have a total
gross fair market value equal to more than 40% of the total gross fair market
value of all assets of the Company immediately prior to such acquisition(s). For
this purpose, gross fair market value means the value of the assets determined
without regard to any liabilities associated with such assets.







--------------------------------------------------------------------------------





Notwithstanding the foregoing, a Change in Control does not occur when there is
a transfer to an entity that, immediately after the transfer, is controlled by
the shareholders of the Company immediately prior to the transfer.




(2)    Section 5, Termination, is amended in its entirety as follows:


5.    Termination. In the event Officer undergoes a termination from employment
without cause during the said three (3) year period immediately following the
Operative Date, Officer shall nevertheless receive all compensation described in
Section 4(a) and (b) hereinabove for the greater of (x) the remainder of the
three year period immediately following the Operative Date; or (y) for two (2)
years following separation from service. The base salary shall continue to be
paid on a semi-monthly basis throughout the applicable period. Incentive
compensation shall be calculated based upon the average incentive compensation
payments (cash bonus and stock awards) to the Officer for the three-year period
immediately preceding the Change in Control. Compensation payments representing
incentive compensation will be paid to the Officer in a lump sum annually
between August 31 and September 15 of each year following termination of
employment, the same time such payments would have been paid had the Officer
continued employment with the Company. The right to a series of installment
payments hereunder shall at all times be treated as the right to a series of
separate payments.


In addition to the compensation set forth above, the Officer shall be entitled
to the following additional benefits:


(a)    If the Officer elects COBRA continuation coverage under any health plans
maintained by the Company, Company shall pay the Officer’s monthly premiums for
such COBRA coverage, at the level (i.e., single, family) at which the Officer
was covered at the time of termination, for the applicable COBRA continuation
period.


(b)    The Officer shall have the right to continued use of the Company
automobile which was furnished to him at the time of his termination of
employment, on the same terms and conditions in effect prior to his termination
of employment. Further, the Company shall convey to the Officer the full,
complete and unencumbered title to the automobile within thirty (30) days
following the end of the applicable term of this Agreement.


As used herein, “termination without cause” shall mean any termination of
Officer’s employment at the request or demand of Delta except termination for
one of the following reasons:


(i)    Death of the Officer; or


(ii)    Retirement of the Officer in accordance with Delta’s retirement policy
in effect on the day before the Operative Date; or


(iii)    Conduct or job performance by Officer which, according to an
affirmative vote of a majority of the directors still in office who were
directors of Delta immediately prior to the Operative Date, materially and
adversely affects the administration of his office.


Officer may terminate his employment at any time during the three (3) year
period following the Operative Date if the Officer determines in good faith that
either (x) his continued employment with Delta is not in the best interests of
Delta, or (y) he is unable effectively to carry out his duties and
responsibilities as contemplated hereby. Such termination of Officer shall be
considered to be





--------------------------------------------------------------------------------





“termination without cause.” For purposes of any determination regarding the
applicability of this paragraph, any position taken by the Officer shall be
presumed correct unless the Company establishes by clear and convincing evidence
that such position is not correct.


Notwithstanding the foregoing, a “termination of employment” under this
Agreement shall not be deemed to occur unless the termination of employment
complies with the definition of “separation from service” under Internal Revenue
Code Section 409A.




(3)    A new section, Section 5A, is added to the agreement as follows:


5A.    PAYMENTS FOLLOWING DEATH. If Officer shall die following the commencement
of payments under this Agreement, the remaining payments under the Agreement
shall be paid in a single lump sum payment to the Beneficiary designated by the
Officer on the Beneficiary Designation Form in effect at the time of the
Officer’s death and, if none, to the Officer’s estate.




(4)    A new section, Section 5B, is added to the agreement as follows:


5B.    DELAY IN PAYMENT. If, at the time of the Officer’s termination of
employment, he is a “specified employee,” determined in accordance with Internal
Revenue Code Section 409A, a distribution of compensation to the Officer under
this Agreement cannot be made for the “Delay Period.” The “Delay Period” shall
be the period which extends the longer of (x) eighteen (18) months from the date
of this amendment, or six (6) months from the date of separation from service.
The aggregate of any payments which otherwise would have been made during the
Delay Period shall be made in a single lump sum payment on the first day of the
nineteenth month or the first day of the seventh month, as applicable.




(5)    Section 7, Excise Tax Make-Whole, is amended by adding the following at
the end of the section:


Notwithstanding the foregoing, any make-whole tax payments will be made no later
than the close of the Officer’s taxable year following the year in which the
Officer remits the taxes, as specified in Internal Revenue Code Section 409A.


Further, at the time that payments are to commence under this Agreement, the
Company shall provide to Officer a written statement setting forth the manner in
which in any such amounts were calculated and the basis for the calculations,
including, without limitation, any opinions or other advice the Company received
from tax counsel, accountants, or other advisors or consultants.




(6)    A new section, Section 19, is added to the Agreement as follows:


SECTION 19.    EXPENSE REIMBURSEMENT. To the extent required by Internal Revenue
Code Section 409A, each reimbursement or in-kind benefit provided under this
Agreement shall be provided in accordance with the following:







--------------------------------------------------------------------------------





(i)     the amount of expenses eligible for reimbursement or in-kind benefits
provided during each calendar year cannot affect the expenses eligible for
reimbursement or in-kind benefits to be provided in any other calendar year;


(ii)    any reimbursement of an eligible expense shall be paid to the Officer on
or before the last day of the calendar year following the calendar year in which
the expense was incurred; and


(iii)    any right to reimbursement or in-kind benefits under this Agreement
shall not be subject to liquidation or exchange for another benefit.




IN WITNESS WHEREOF, the parties have caused this Amendment to Officer Agreement
to be executed the day and year first above written.






DELTA NATURAL GAS COMPANY, INC.


                        
By:
/s/Glenn R. Jennings
 
Chairman of the Board, President and Chief Executive Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
/s/Brian S. Ramsey
 
Brian S. Ramsey
 
 
 
 





    





  





